 1

 2

 3                                       UNITED STATES DISTRICT COURT

 4                                  EASTERN DISTRICT OF CALIFORNIA

 5

 6    HECTOR CLARENCE ANDERSON,                                1:19-cv-01048-SKO (PC)

 7                          Plaintiff,                         ORDER TO SUBMIT APPLICATION
                                                               TO PROCEED IN FORMA PAUPERIS
 8              v.                                             OR PAY FILING FEE

 9    SCOTT KERNAN, et al.,                                    (Doc. 2.)

10                          Defendants.                     TWENTY-ONE (21) DAY DEADLINE

11

12             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

13   ' 1983. Plaintiff has not paid the $400.00 filing fee, and, though Plaintiff submitted the first page

14   of an application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915, he has modified the

15   form and not submitted the other pages of it, which is unacceptable.

16             Accordingly, IT IS HEREBY ORDERED that:

17             Within twenty-one (21) days of the date of service of this order, plaintiff shall submit the

18   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

19   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

20   showing of good cause. Failure to comply with this order will result in dismissal of this
     action.
21

22
     IT IS SO ORDERED.
23

24   Dated:      August 2, 2019                                        /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           1
